Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application claims benefit of provisional applications 62/946649, filed December 11, 2019, 62/877411, filed July 23, 2019, and 62/828282, filed April 2, 2019.  Claims 1, 2, 17, 19, 33, 38, 45, 57, 62, 63, 100, 101, 105, 107, 111, 142, 146, 148, 161, 162, 175, and 177-179 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted June 15, 2020, is acknowledged wherein claims 2, 17, 19, 33, 38, 45, 57, 62, 63, 100, 101, 105, 107, 111, 142, 146, 148, 162, 175, and 177-179 are amended and claims 3-16, 18, 20-32, 34-37, 39-44, 46-56, 58-61, 64-99, 102-104, 106, 108-110, 112-141, 143-145, 147, 149-160, 163-174, and 180 are canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17, 19, 45, 57, 62, 142, 161, 162, 175, and 177-178 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nair et al. (PCT international publication 2019/116302, reference included with PTO-1449)

Nair et al. discloses chemical compounds of a general formula encompassing the claimed compounds. (p. 3 line 22 – p. 6 line 4) Specific compounds are disclosed falling within the scope of instant claims 1, 17, 19, 38, 45, 57, 62, 142, and 161. (p. 212 compound 73 and p. 213 compound 74, for example) Nair et al. further discloses compounds and methods for treating diseases associated with the PRMT5 enzyme. (p. 10 lines 4-23) Specific diseases that can be treated include various cancers. (p. 10 line 24 – p. 11 line 5) Pharmaceutical compositions comprising one of these compounds and at least one excipient are also disclosed. (p. 11 lines 10-16) For these reasons Nair et al. anticipates the claimed invention.

Claims 1, 2, 17, 19, 38, 45, 57, 62, 63, 100, 142, 162, 175, and 177-179 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (PCT international publication WO2018/065365, reference included with PTO-1449)
The claimed invention is directed to chemical compounds having structures falling within certain specific general formulae.  Claim 161 further recites a specific group pf structures from which the invention is selected.  Dependent claims 162, 174, and 177-179 further claim methods of treatment of a subject with these compounds, particularly for inhibiting PRMT5.
Wu et al. discloses chemical compounds which are useful as PRMT5 inhibitors, as well as methods of using these compounds for treating diseases including cancer. (p. 4 lines 9-15) Compounds having this PRMT5 activity include those of a general formula encompassing the claimed compounds. (p. 4 line 16 – p. 7 line 12) Specific compounds falling within the scope of instant claims 1, 2, 17, 19, 45, 57, 
For these reasons Wu et al. anticipates the claimed invention.

Claims 1, 2, 17, 19, 33, 38, 100, 142, 146, 162, 175, and 177-179 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthelot et al. (PCT international publication WO2017/153186, reference included with PTO-1449)
The claimed invention is directed to chemical compounds having structures falling within certain specific general formulae.  Dependent claims 162, 174, and 177-179 further claim methods of treatment of a subject with these compounds, particularly for inhibiting PRMT5.
Berthelot et al. discloses chemical compounds which are useful as PRMT5 inhibitors, as well as methods of using these compounds for treating diseases including cancer. (p. 3 line 35 – p. 4 line 5) Compounds having this PRMT5 activity include those of a general formula encompassing the claimed compounds. (p. 4 line 6 – p. 8 line 9) Compounds falling within the scope of the claimed invention are disclosed including compounds 123-127 on pp. 198-199, or compound 106 in table 22 on p. 194.  These compounds can also be co-administered with other antitumor agents including various kinase inhibitors. (p. 73 lines 15-19, p. 74 lines 28-31)
For these reasons Berthelot et al. anticipates the claimed invention.

Claim(s) 1, 2, 17, 19, 45, 57, 62, 100, 105, 107, 142, 146, 148, 161, 162, 175, and 177-179 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Machacek et al. (PCT international publication WO2020/033288, reference included with PTO-1449)

Machacek et al. discloses compounds which are PRMT5 inhibitors, having a generic formula encompassing the instantly claimed structures, as well as methods comprising administering these compounds to a subject for the treatment of a disease including cancer. (p. 3 line 32 – p. 3 line 6) Furthermore Machacek et al. discloses methods of treating cancer in a subject comprising co-administering these compounds with an additional agent which can be for example a tyrosine kinase inhibitor or a compound that interferes with a cell cycle checkpoint. (p. 21 line 27 – p. 22 line 5) Specific compounds are disclosed which fall within the scope of the instant claims, including the specific limitations of dependent claims 2, 17, 19, 45, 57, 62, 100, 105, 107, 142, 146, 148,  and 161. (p. 148 example 15, p. 186 example 102, p. 199 example 109, p. 201 example 111, p. 213 example 117) Therefore Machacek et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (PCT international publication 2019/116302, reference included with PTO-1449)
4A is one of three specific structures.  The disclosure of Nair et al. is discussed above.  The specific compounds described by Nair et al. do not fall within the definitions of R4A in claim 63.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify one of the specific structures described by Nair et al., for example structure 73 or 74 discussed above, by making the variable position L1 an oxygen rather than a methylene.  One of ordinary skill in the art would have found it to be obvious to make various substitution of the specific example compounds described in the reference within the generic teachings of the reference.  In this case, the substitution is suggested by the variable group L1 in formula (I) on pp. 3-6 of Nair et al. which can be either an oxygen or a methylene.
Therefore the invention taken as a whole is prima facie obvious.

Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Machacek et al. (PCT international publication WO2020/033288, reference included with PTO-1449)
Claim 101 claims a compound of the same general formula as claim 1 described above, but with the additional proviso that R4B is one of several options including halogen.  The disclosure of Machacek et al. is discussed above.  The specific compounds described by Machacek et al. do not fall within the definitions of R4B in claim 101.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify one of the specific structures described by Machacek et al., for example structure 15 discussed with respect to anticipation, by making the variable position R4B a halogen.  One of ordinary skill in the art would have found it to be obvious to make various substitution of the specific example compounds described in the reference within the generic teachings of the reference.  In this case, the substitution is suggested by p. 4 lines 22-24 of Machacek et al., which discloses embodiments of the generic structure in which this position is a halogen.
prima facie obvious.

Reasons for Allowability
Claim 111 is not seen to be anticipated by or obvious over the claimed invention.  This claim requires that the position R4A be either alkenyl or alkynyl.  The prior art does not disclose compounds of the claimed structure having this group at this position.  While one of ordinary skill in the art would be aware that 4’- alkenyl or alkynyl nucleoside analogs are known in the art, (See for example compound 8 on p. 806 of Hai et al., Reference included with PTO-892, or various structures on p. 31 paragraph 171 of US2015/0366887, cited in PTO-892) there would be no particular reason to apply this modification to any of the known PRMT5 inhibitors discussed in the cited references in the above grounds of rejection, from among the various other chemical modifications known to potentially improve the activity of nucleoside analogs.

Conclusion
	Claims 1, 2, 17, 19, 33, 38, 45, 57, 62, 63, 100, 101, 105, 107, 142, 146, 148, 161, 162, 175, and 177-179.  Claim 111 is objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        4/5/2021